IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MR. KERIUM ALLEN GARRICK, SR.   : No. 105 EM 2014
#853734 -CFCF,                  :
                                :
                 Petitioner     :
                                :
                                :
          v.                    :
                                :
                                :
COMMONWEALTH OF PENNSYLVANIA, :
(WARDEN (CFCF) MICHELLE FARRELL :
& WARDEN (D.C.) JOHN DELANEY,   :
                                :
                 Respondents    :




                                         ORDER



PER CURIAM

       AND NOW, this 12th day of September, 2014, the Application for Leave to File

Original Process and the Petition for Writ of Habeas Corpus are DISMISSED. See

Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (hybrid representation not permitted).

The Prothonotary is directed to forward the filings to counsel of record.